Citation Nr: 0001361	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
chemical injury to eyes.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for right arm 
disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for leg cramps.

7.  Entitlement to service connection for left leg 
disability.

8.  Entitlement to service connection for tinea of the 
toenails.

9.  Entitlement to service connection for psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1946 to June 
1949 and from April 1952 to April 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1995 and November 1995 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the May 1995 decision, 
the RO denied service connection for residuals of chemical 
injury to the eyes, residuals of right ankle injury, back 
condition, residuals of injury to right arm, headaches, 
residuals of injury to left leg, leg cramps, and acquired 
psychiatric disorder.  In the November 1995 decision, the RO 
denied service connection for bad toenails.  The Board 
remanded these claims in May 1998 and again in November 1998.  
The requested development has been accomplished, to the 
extent possible, and the case has been returned to the Board 
for further appellate review. 

The issue of service connection for a psychiatric disability 
is addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnoses of 
blepharitis, macular degeneration, nuclear sclerotic cataract 
change, left hypertropia, retinal pigment epithelial changes, 
choroidal nevus in the left eye, exotropia, and hyperphoria 
and service is not of record.

2.  Refractive error and presbyopia are developmental 
defects.

3.  Competent evidence of a nexus between the diagnosis of 
arthritis of the right ankle and service is not of record.

4.  Competent evidence of a nexus between the diagnoses of 
degenerative joint disease of the lumbar spine and 
degenerative disc disease of the lumbar spine and service is 
not of record.

5.  Competent evidence of a diagnosis of right arm disability 
is not of record.

6.  Competent evidence of a nexus between the diagnosis of 
headaches and service is not of record.

7.  A diagnosis of leg pain is not a disability due to 
disease or injury for VA purposes.

8.  Competent evidence of a nexus between the diagnosis of 
arthritis of the left knee and service is not of record.

9.  Competent evidence of a nexus between the diagnosis of 
tinea of the toenails and service is not of record.

CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of 
chemical injury to eyes, to include blepharitis, macular 
degeneration, nuclear sclerotic cataract change, left 
hypertropia, retinal pigment epithelial changes, choroidal 
nevus in the left eye, exotropia, and hyperphoria, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. Refractive error and presbyopia are not diseases or 
injuries within the meaning of applicable law or regulations 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).

3.  The claim for service connection for right ankle 
disability, to include arthritis of the right ankle, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for low back disability, 
to include degenerative joint disease and degenerative disc 
disease, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for right arm disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for leg cramps is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The claim for service connection for left leg disability, 
to include arthritis of the left knee, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

9.  The claim for service connection for tinea of the 
toenails is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection is warranted 
for his eyes.  He states that he got chemicals in his eyes 
and that his vision has been bad ever since to the extent 
that he has trouble reading and that he can no longer hunt.  
The appellant states that he injured his right ankle in 
February 1956, which still gives him trouble to the extent 
that he cannot stand for long periods of time and that he 
stumbles when he walks.  He states that he injured his back 
in August 1960 and that he can lift only up to 40 pounds.  
The appellant states that he fell in service and injured his 
arms and legs, which injuries still hurt him.  He states that 
the fall in November 1964 caused an injury to his left leg 
mainly, but that he injured his arms and right leg as well.  
He states that the fall in March 1966 was an injury to his 
arm.  The appellant states that he has had headaches as far 
back as 1956 and that he does not think that they are due to 
hypertension.  The appellant states that he had leg cramps in 
service and that he has them now.  Finally, the appellant 
states that he had tinea of the toenails in service and still 
has it now.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  With a "chronic disease," such as arthritis, 
service connection may be warranted when the disease is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that any of the disabilities 
for which he seeks service connection arose under combat 
situation.  Thus, application of 38 U.S.C.A. § 1154(b) is not 
warranted.

Service medical records reveal that in July 1946, the 
appellant reported that he had slipped and fallen on a bar of 
soap three and one-half years prior.  He reported that he had 
had lumbar spine backache since that time.  X-rays taken at 
that time of the lumbar spine revealed normal bone and joint 
structure.  

In February 1956, the appellant sprained his right ankle.  
There was moderate swelling and tenderness.  X-rays taken at 
that time of the right ankle were negative.  A couple of days 
later, the examiner noted that the swelling had gone down.  
In a March 1956 report of medical examination, clinical 
evaluations of the appellant's upper extremities, lower 
extremities, spine and other musculoskeletal system, and skin 
were normal.  The ophthalmoscopic evaluation was normal.  
Visual acuity was 20/20 in each eye.  The examiner noted that 
the appellant had sprained his right ankle in February 1956 
but had "full recovery" and "no complication."  In a 
report of medical history completed by the appellant at that 
time, he stated "no" to ever having or having now eye 
trouble; arthritis; and bone, joint, or other deformity.

In November 1956, the appellant complained of headaches.  The 
examiner stated that the headaches were probably due to the 
incision to remove a cyst rather than the diagnosis of 
pharyngitis.  In a March 1957 report of medical examination, 
clinical evaluations of the appellant's upper extremities, 
lower extremities, spine and other musculoskeletal system, 
and skin was normal.  The ophthalmoscopic evaluation were 
normal.  Visual acuity was 20/20 in each eye.  In a report of 
medical history completed by the appellant at that time, he 
stated "no" to ever having or having now eye trouble; 
arthritis; and bone, joint, or other deformity.

In August 1960, the appellant was treated for acute low back 
strain.  In a May 1962 report of medical examination, 
clinical evaluations of the appellant's upper extremities, 
lower extremities, and spine and other musculoskeletal system 
were normal.  Examination of the skin revealed two scars, on 
the left calf and left wrist.  The ophthalmoscopic evaluation 
was normal.  Visual acuity was 20/20 in each eye.  In a 
report of medical history completed by the appellant at that 
time, he stated "no" to ever having or having now eye 
trouble; arthritis; and bone, joint, or other deformity.  In 
November 1964, the appellant fell over a rock and hurt his 
left leg.  The examiner stated that there was a contusion and 
abrasion over the left anterior mid tibia with minimal 
swelling and some pain.  A couple of weeks later, it was 
noted that the appellant had a bruise over the left ankle and 
the medial lower leg.  

In March 1966, the appellant fell down and hurt his elbow.  
The treatment record is inconsistent in that it states that 
the appellant fell on his right arm and hurt his elbow.  
However, the examiner made clinical findings as to the left 
arm.  The examiner stated that the appellant had tenderness 
in the left elbow and that x-rays were negative.  The 
impression was sprained left elbow.  In December 1966, the 
appellant was issued reading glasses.  In a January 1968 
report of medical examination, clinical evaluations of the 
appellant's upper extremities, lower extremities, and spine 
and other musculoskeletal system were normal.  Examination of 
the skin revealed two scars and seborrheic dermatitis in the 
eyebrows.  The ophthalmoscopic evaluation was normal.  Visual 
acuity was 20/20 in each eye.

In a September 1968 report of medical examination, clinical 
evaluations of the appellant's upper extremities, lower 
extremities, spine and other musculoskeletal system, and skin 
were normal.  The examiner noted that the appellant had full 
range of motion in the spine.  The ophthalmoscopic evaluation 
was normal.  Visual acuity was 20/20 in each eye.  The 
examiner stated that the appellant reported frequent 
headaches, but that he was asymptomatic at the time of 
examination.  The examiner added that there were no 
complications as to the headaches and that there was no 
treatment required.  The appellant also reported that he had 
occasional, mild cramps in his legs.  He stated that he had 
not taken any medication for such nor had sought treatment.  
The examiner stated that there had been no complications.  
The examiner further noted that the appellant had had an 
episode of pain in the back in February 1968 and April 1968, 
but that the appellant had been treated with Davron and had 
had no complications and no sequelae.  In a report of medical 
history completed by the appellant at that time, he stated 
"no" to ever having or having now eye trouble and recurrent 
back pain.  He stated "yes" to ever having or having now 
frequent or severe headache and arthritis.  

In March 1969, the appellant reported persistent headaches.  
The impression was headaches, "tension probably."  In March 
1969, the appellant splashed a chemical in his eyes.  He 
stated that he washed it immediately with water.  Visual 
acuity was 20/30 in the right eye, and 20/20 in left eye.  
The other findings are not legible.  The impression was 
chemical in eyes.  Later that month, the appellant reported 
blurred vision.  In April 1969, the appellant underwent an 
ophthalmologic consultation.  He reported blurred vision and 
diplopia since getting paint remover in his eyes.  The 
diagnoses were no pathology and presbyopia.  The appellant 
complained numerous times during his second period of service 
of headaches.  Diagnoses of sinusitis, allergic rhinitis, and 
the flu were entered.

In a June 1993 private medical record, the appellant 
complained of leg pain.  The examiner noted that there were 
no symptoms of claudication and no numbness, weakness, or 
trauma.  The appellant had full range of motion in all 
joints.  The impression was leg pain, possibly secondary to 
gout.  In July 1993, the appellant complained of an 
intolerable ankle.  The treatment report did not indicate 
which ankle.  The appellant had 2+ ankle edema.  The examiner 
thought it was an intolerance to medication.  The appellant 
complained of headaches in August 1993.  The appellant 
reported that he had fallen off a four-foot ladder onto his 
right side.  The impression was hypertension and right neck 
pain, secondary to strain.

In October 1993, an optometrist stated that the appellant had 
refractive error and presbyopia.  In December 1993, the 
appellant reported low back pain radiating down to back of 
legs.  The examiner noted that the appellant reported no 
history of back injury.  The symptoms occurred when he would 
first get up from sitting.  There was no weakness, numbness, 
or tingling.  Examination of the back was normal to 
inspection and palpation with decreased range of motion 
secondary to tight hamstrings.  The appellant had negative 
straight leg raising.  Deep tendon reflexes were 1+ and 
equal.  Motor strength was 4 to 5+/5+.  The examiner stated 
that the appellant had normal gait and moderate arthritis.  
The diagnosis was low back pain secondary to arthritis.

In December 1993, the appellant complained of double vision.  
The appellant reported that he had been seeing double for 
about two years.  He stated that he thought it might be his 
glasses but that he had gotten new glasses and he still had 
the double vision.  The assessment was questionable mild 
hyperphoria.  In March 1994, the appellant reported right-
sided headaches.  He stated that he had had similar headaches 
in the past which had been well controlled with Tylenol.  The 
examiner noted no history of trauma.  The impression was 
hypertension.   In March 1994, the appellant reported back 
pain for the past three days.  He denied history of trauma.  
Examination of the back was normal upon inspection.  The 
appellant had full range of motion without muscle spasm.  

In a May 1994 VA outpatient treatment report, the appellant 
reported occasional low back pain and occasional right ankle 
pain from old injuries.  The VA examiner did not report 
clinical findings as to the back or the right ankle.  

In an August 1994 letter, Dr. J. Gilbert Alexander stated 
that the appellant had moderately severe low back pain with 
bilateral sciatica.  Dr. Alexander stated that the appellant 
had 1+ edema in both lower legs.  The diagnoses entered were 
arthritis of the left knee and low back pain-degenerative 
lumbar arthritis with degenerative disc.

X-rays taken of the bilateral knee in November 1994 were 
normal.  In December 1994, a diagnosis of chronic leg pain 
was entered.  In January 1995, November 1995, and July 1996, 
the appellant was diagnosed with refractive error, 
presbyopia, blepharitis, and age-related macular 
degeneration.  

The appellant underwent a VA examination in March 1995.  The 
appellant reported getting a chemical in his eyes while in 
service in the 1950 and getting pain remover in his eyes in 
1969.  He reported that his vision began decreasing after 
that time.  The VA examiner examined the appellant's eyes and 
entered impressions of nuclear sclerotic cataract change, 
both eyes, and left hypertropia.  The VA examiner stated 
that, upon examination, the appellant did not show any 
corneal or conjunctival scarring which could be attributed to 
a chemical injury in the past.  He added that without 
evidence of external damage, it was not likely that any of 
the appellant's problems were due to any chemicals that might 
have gotten into his eyes 25 years ago or longer.  It was the 
VA examiner's determination that the changes in the 
appellant's eyes were age related.  

The appellant underwent a VA examination in March 1995.  The 
appellant reported hurting his back when lifting an oxygen 
tank.  He reported injuring his right ankle in service.  He 
further reported hurting his right arm in service.  The VA 
examiner stated that the appellant had a variable limp more 
to the right side, but could get onto his heels and toes.  
The knee jerks were active, but the ankle jerks were absent.  
The VA examiner stated that he could not find any pattern of 
sensory or motor deficit.  Both ankles had plantar flexion 
from 0 degrees to 30 degrees and inversion of 50 degrees with 
eversion of 15 degrees.  The VA examiner stated that the 
appellant stood with a suggestion of pelvic tilt which was 
inconsistent in the right dorsal prominence and which 
disappeared with flexion of 60 degrees.  Extension was 
5 degrees, lateral bending was 30 degrees, and rotation was 
15 degrees.  The VA examiner stated that as the appellant lay 
prone, there was tenderness in the lumbosacral junction, but 
not well localized and without radiation pattern with 
pressure.  There was no sciatic notch tenderness.  The 
diagnoses were degenerative and traumatic changes in the 
spine without a neurological pattern, chronic postural foot 
and ankle strain with dorsal pronation bilaterally, history 
of right ankle injury and symptoms of traumatic arthritis, 
and mild atrophy of the right leg.  

X-rays taken of the bilateral knees, ankles, and feet in 
March 1995 revealed no bony injury.  X-rays taken of the 
lumbosacral spine in March 1995 revealed mild levoscoliosis 
of the lumbar spine.  The disc spaces were preserved.  
Degenerative changes were seen in the apophyseal joints in 
the lower lumbar spine.  In a March 1995 examination report, 
the VA examiner stated that the appellant had tinea of the 
toenails.

The appellant underwent a VA examination in April 1995.  The 
appellant reported having injured his back in service.  He 
stated that he had low back pain which radiated around to the 
sides on occasion and into the posterior portions of his 
legs.  The appellant reported constant headaches, which were 
basically generalized and nonthrobbing.  There were no other 
symptoms associated with the headaches.  The VA examiner 
noted that the appellant was hypertensive and on medication.  
Examination of the head was unremarkable.  Cranial nerves two 
through 12 were unremarkable with no signs of increased 
intracranial pressure or focal deficits.  Motor examination 
revealed normal muscle tone and strength without atrophy, 
fasciculation, or abnormal movements detectable.  Sensory 
examination was unremarkable with the exception of somewhat 
elevated vibratory threshold in the distal lower extremities.  
Straight leg raising was negative.  Gait, station, and 
Romberg were normal.  Deep tendon reflexes were 1 to 2+ and 
symmetrical with no pathological findings.  The impression 
was that the neurologic examination was unrevealing.  The VA 
examiner stated that the appellant's headaches appeared to be 
muscle contraction type headaches, were possibly related to 
hypertension and were not disabling.  The VA examiner added 
that the appellant had low back pain without any significant 
neurologic deficits.  

The appellant had an RO hearing in April 1996.  The appellant 
stated that his eyes had continuously gotten worse since 
getting out of service.  He stated that he injured his ankle 
and back in service and that he continued to have pain.  He 
stated that he injured his right arm, which still bothered 
him.  The appellant stated that he got headaches almost every 
day.  He stated that he injured his left knee, left thigh, 
and left lower leg in service, which still bothered him a 
lot.  The appellant testified that he would get leg cramps 
every week, sometimes more than once.  

In an April 1997 letter, Dr. Jeffrey Cook stated that the 
appellant had been complaining of double vision and blurred 
vision "since 1969."  Dr. Cook examined the appellant's 
eyes and determined that the appellant had sclerotic cataract 
and retinal pigment epithelial changes involving the macula, 
which he stated could be early aging degeneration versus a 
dystrophic process.  There was a moderate-size choroidal 
nevus in the left eye and an exotropia with vertical 
nystagmus.

On VA dermatology examination in July 1998, the diagnoses 
included onychomycosis, both feet.

The Board notes that the appellant has not alleged that any 
of the disabilities for which he seeks service connection 
were incurred during his first period of service.

I.  Residuals of chemical injury to eyes

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for residuals of 
chemical injury to eyes, to include blepharitis, macular 
degeneration, nuclear sclerotic cataract change, left 
hypertropia, retinal pigment epithelial changes, choroidal 
nevus in the left eye, exotropia, and hyperphoria, is not 
well grounded.  See Caluza, supra.  The appellant is 
competent to state that he got chemicals in his eyes and that 
he noted blurred vision following the incident.  This is 
substantiated by the service medical records.  The appellant 
has brought forth current diagnoses of blepharitis, age-
related macular degeneration, nuclear sclerotic cataract 
change, left hypertropia, and hyperphoria; however, he has 
not brought forth medical evidence of a nexus between the any 
of these diagnoses and service.  See id.  In fact, there is 
evidence to the contrary.

When examined in March 1995, the VA examiner stated that the 
appellant had nuclear sclerotic cataract change in both eyes 
and left hypertropia, but noted that there was no corneal or 
conjunctival scarring which could be attributed to a chemical 
injury in the past.  The VA examiner stated that there was no 
external damage and thus that it was unlikely that the 
appellant's eye problems were due to a chemical injury.  The 
VA examiner stated that the changes in the appellant's eyes 
were age related.  Such evidence is against the appellant's 
claim for service connection for residuals of chemical injury 
to the eyes, and the claim is not well grounded.  See id.

At this time, the only evidence that supports the claim of a 
nexus to service is the appellant's own statements and 
testimony.  The appellant is not a medical professional, and 
he is not competent to make a medical opinions as to the 
etiology of a diagnosis.  See Espiritu v. Derwinski, 4 Vet. 
App. 492, 494 (1992); see also Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (en banc) ("[w]here the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is ordinarily required 
to fulfill the well-grounded claim requirement of section 
5107(a)").  His statements do not give rise to a well-
grounded claim for service connection for residuals of 
chemical injury to the eyes.

The Board is aware that diagnoses of presbyopia and 
refractive error have been entered; however, such diagnoses 
are not diseases or injuries within the meaning of applicable 
law or regulations providing compensation benefits.  See 38 
C.F.R. §§ 3.303(c), 4.9 (1999).  The Court has held that in a 
case where the law, as opposed to the facts, is dispositive 
of the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the 
appellant's claim for service connection for presbyopia and 
refractive error lack legal merit.

II.  Right ankle disability

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for right ankle 
disability, to include arthritis of the right ankle, is not 
well grounded.  See Caluza, supra.  The appellant is 
competent to report that he injured his right ankle in 
service, which is substantiated by the service medical 
records.  The appellant has brought forth competent evidence 
of a diagnosis of arthritis in the right ankle.  However, the 
appellant has not brought forth competent medical evidence 
that arthritis in the right ankle is related to the injury 
sustained in service.  See id.  Additionally, the appellant 
has not brought forth competent evidence of a diagnosis of 
arthritis within one year following service.  Thus, the 
appellant's claim for service connection for right ankle 
disability, to include arthritis, is not well grounded.

The Board is aware that in the March 1995 examination report, 
the VA examiner entered a diagnosis of chronic ankle strain.  
Such statement does not provide a nexus to service, as it is 
clearly based upon history provided by the appellant.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement).  Such statement is 
inconsistent with the record, as there are numerous medical 
records following the injury in service which revealed no 
findings as to the appellant's right ankle.  He underwent a 
medical examination one month following the ankle sprain.  
There, the examiner noted that the appellant had sprained his 
right ankle but that it had had full recovery and no 
complications.  Examinations conducted in March 1957, May 
1962, January 1968, and September 1968, revealed normal 
clinical evaluations as to the lower extremities.  Following 
service, the first complaint of right ankle pain of record is 
in May 1994, which over 20 years following service.  

The only nexus evidence between the diagnosis of arthritis of 
the right ankle and service are the appellant's statements 
and testimony.  However, the appellant does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield, 8 Vet. App. at 388.  The appellant's 
own, unsupported opinion, even when sworn, does not give rise 
to a well-grounded claim.

III.  Low back disability

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for low back 
disability, to include degenerative joint disease and 
degenerative disc disease, is not well grounded.  See Caluza, 
supra.  The appellant is competent to report that he had an 
injury in service to his back, and his service medical 
records document treatment for acute low back strain.  He has 
brought forth competent evidence of diagnoses of degenerative 
joint disease and degenerative disc disease of the lumbar 
spine.  However, the appellant has not brought forth 
competent evidence of a nexus between the diagnoses of 
degenerative disc disease and degenerative joint disease and 
service, and thus the claim is not well grounded.  See id.  
Additionally, the appellant has not brought forth evidence of 
a diagnosis of arthritis within one year following service.

The only nexus evidence between the diagnoses of degenerative 
joint disease and degenerative disc disease of the lumbar 
spine and service are the appellant's statements and 
testimony.  However, the appellant does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield, 8 Vet. App. at 388.  The appellant's 
own, unsupported opinion, even when sworn, does not give rise 
to a well-grounded claim.

IV.  Right arm disability

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for right arm 
disability is not well grounded.  See Caluza, supra.  The 
appellant is competent to report that he injured his arm in 
service.  However, he has not brought forth competent 
evidence of a current diagnosis of a right arm disability.  
The appellant underwent a VA examination in March 1995.  He 
reported that he had had a right arm injury in service.  The 
VA examiner did not enter a diagnosis as to the appellant's 
right arm.  The service medical records are similarly 
negative as to a diagnosis of chronic right arm disability.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  Because the appellant has not submitted any 
evidence of a current right arm disability, the Board must 
deny it as not well grounded.  Id.; see also Caluza, supra.

Although the appellant has stated that he currently suffers 
from a right arm disability, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494.  Further, assuming that the 
appellant is claiming that there is a current right arm 
disability, he is a layman and his opinion is not competent.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
appellant's own, unsupported opinion does not give rise to a 
well-grounded claim.  Id.  

V.  Headaches

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for headaches is not 
well grounded.  See Caluza, supra.  The appellant has stated 
that he had headaches in service, which is substantiated by 
the service medical records.  The service medical records 
reveal that the appellant had headaches as a result of 
tension, flu, sinusitis, and allergic rhinitis.  However, the 
headaches diagnosed since service have been not been related 
to service.  Because there is no competent evidence that the 
headaches are related to service, the claim is not well 
grounded.  See id.

The only nexus evidence between the diagnosis of headaches 
and service are the appellant's statements and testimony.  
However, the appellant does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield, 8 Vet. App. at 388.  The appellant's own, 
unsupported opinion, even when sworn, does not give rise to a 
well-grounded claim.

VI.  Leg cramps

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for leg cramps is not 
well grounded.  See Caluza, supra.  The appellant is 
competent to state that he had leg cramps while in service, 
which is substantiated by the service medical records.  
However, the appellant has not brought forth competent 
evidence of a disability manifested by leg cramps.  In June 
1993, the appellant reported leg pain.  The examiner stated 
that the appellant had full range of motion of all joints and 
entered a diagnosis of leg pain, possibly secondary to gout.  
This diagnosis does not provide a nexus to service.  Id.  

Additionally, in December 1994, a diagnosis of chronic leg 
pain was entered.  However, the current diagnosis of leg pain 
does not establish that the appellant has a chronic 
disability causing leg pain that is due to disease or injury.  
Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . . ."  38 
U.S.C.A. §§ 1110, 1131.  The current diagnosis of leg pain 
does not establish that there is a disability resulting from 
an injury or a disease.  See id.  Absent a disease or injury, 
service connection may not be granted and thus the claim for 
service connection for leg cramps is not well grounded and 
must be denied.  Stated differently, VA does not grant 
service connection for symptoms such as leg pain or cramps 
pain in the absence of disease or injury.

Although the appellant has claimed that he has leg cramps now 
which are related to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield, 8 Vet. App. at 388.  The appellant's 
own, unsupported opinion, even when sworn, does not give rise 
to a well-grounded claim.

VII.  Left leg disability

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for left leg 
disability, to include arthritis of the left knee, is not 
well grounded.  See Caluza, supra.  The appellant is 
competent to state that he injured his left leg in service, 
which is substantiated by the service medical records.  
However, there has been no diagnosis of a left leg 
disability, apart from the diagnosis of arthritis of the left 
knee.  The appellant has not brought forth competent evidence 
of arthritis within one year following service or of a nexus 
between arthritis of the left knee and service, and the claim 
is not well grounded.  Id.

The only nexus evidence between the diagnosis of arthritis of 
the left knee are the appellant's statements and testimony.  
However, the appellant does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield, 8 Vet. App. at 388.  The appellant's own, 
unsupported opinion, even when sworn, does not give rise to a 
well-grounded claim.

VIII.  Tinea of the toenails

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for tinea of the 
toenails is not well grounded.  See Caluza, supra.  The 
appellant is competent to state that he had something wrong 
with his toenails in service; however, he is not competent to 
state that he had tinea in service.  The service medical 
records are silent as to a diagnosis of tinea of the 
toenails.  The appellant underwent a VA examination in March 
1995, and the VA examiner entered a diagnosis of tinea of the 
toenails.  The VA examiner did not enter a medical opinion as 
to the nexus of the tinea.  Thus, the appellant has not 
brought forth competent evidence of a nexus between the 
diagnosis of tinea of the toenails and service, and 
therefore, the claim is not well grounded.  Id.

The only nexus evidence between the diagnosis of tinea of the 
toenails and service are the appellant's statements and 
testimony.  However, the appellant does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield, 8 Vet. App. at 388.  The appellant's 
own, unsupported opinion, even when sworn, does not give rise 
to a well-grounded claim.

IX.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in November 1995 and subsequent 
supplemental statements of the case.

The Board must point out that in its May 1998 and November 
1998 remands, it informed the appellant of the duty to submit 
evidence of a well-grounded claim for service connection.  It 
informed the appellant that he should submit a medical 
opinion that establishes that there is a current disability 
due to disease or injury and a medical opinion which links 
the disability to a disease or injury in service.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

Service connection for (1) residuals of chemical injury to 
eyes, to include blepharitis, macular degeneration, nuclear 
sclerotic cataract change, left hypertropia, retinal pigment 
epithelial changes, choroidal nevus in the left eye, 
exotropia, hyperphoria, refractive error, presbyopia (2) 
right ankle disability, to include arthritis, (3) low back 
disability, to include degenerative joint disease and 
degenerative disc disease, (4) right arm disability, (5) 
headaches, (6) leg cramps, (7) left leg disability, to 
include arthritis, and (8) tinea of the toenails is denied.


REMAND

The Board notes that the appellant has filed a claim for 
service connection for psychiatric disorder.  While the claim 
was on appeal, the appellant filed a claim for post-traumatic 
stress disorder.  He underwent a VA psychiatric evaluation in 
April 1997.  The VA examiner stated that the appellant 
fulfilled the minimal requirements for a diagnosis of post-
traumatic stress disorder.  The appellant submitted a 
statement as to the stressor in service, which he claims 
caused post-traumatic stress disorder.  The Board finds his 
statement is not sufficiently detailed to permit verification 
of the stressor.  He needs to submit a more detailed 
statement concerning the incident in which he killed a Korean 
man in 1947.  The date, place and the names of any 
individuals involved should be as specific as possible, as 
should all facts surrounding this incident.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the appellant to 
submit a more detailed statement of the 
alleged stressor.  He should specify, to 
the best of his recollection, the date, 
place, circumstances and names of any 
other individuals who had knowledge of 
the incident.  He should also be asked 
whether there was any official response 
by military authorities. 

2.  Following the appellant's submission 
of the stressor in service, the RO is to 
submit the appellant's stressor and all 
associated documents, including a copy of 
the appellant's personnel records, to 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia, 
22150.  The RO should ask USASCRUR to 
attempt to verify such stressor and 
provide any information which might 
corroborate the appellant's alleged 
stressor.

3.  The appellant is placed on notice 
that if he has any evidence which 
corroborates his stressor in service, he 
must submit such evidence.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

